UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SANG SUP CHOI; KYUNG SOOK CHOI,
Plaintiffs-Appellants,

v.

RAFIQ A. MIAN; RUBINA MIAN,
                                                                  No. 95-2326
Defendants-Appellees,

and

UNITED STATES TRUSTEE,
Party in Interest.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CA-95-1074-AW, BK-921-5093)

Argued: March 6, 1996

Decided: April 4, 1996

Before WIDENER and WILKINS, Circuit Judges, and CHAPMAN,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Stanley R. Jacobs, Rockville, Maryland, for Appellants.
Andrew Martin Croll, HENESON & SCARLETT, P.A., Baltimore,
Maryland, for Appellees. ON BRIEF: Robert B. Scarlett, HENESON
& SCARLETT, P.A., Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Sang Sup Choi and Kyung Sook Choi (the Chois) appeal from the
judgment of the district court affirming a decision of the bankruptcy
court holding that the indebtedness of Rafiq A. Mian and Rubina
Mian (the Mians) to the Chois should be discharged. We agree with

the bankruptcy court that although the Mians obtained credit from the
Chois using a false written statement, the indebtedness was not
excused from discharge because the Chois could not have reasonably
relied on the statement provided by the Mians. See 11 U.S.C.A.
§ 523(a)(2)(B) (West 1993).

I.

The Chois entered into a conditional agreement to sell a newly-
constructed dwelling to the Mians on June 1, 1990, for a price of
$3,580,000 to be paid with the proceeds of a bank loan and a large

cash payment. During negotiations, the Mians provided to the Chois'
real estate agent a financial information statement that represented the
annual income of the Mians to be $1.3 million, but that did not supply
any details concerning their assets and liabilities.* The Mians were
unable to obtain the financing contemplated in the agreement, how-
ever, and it expired.
_________________________________________________________________

*The financial information statement was a standard form used by the
realtor that allowed for a series of entries showing the income, assets,
and liabilities of a potential purchaser. The only entry made by the Mians
was an unsupported representation that their base salary was $1.3 mil-
lion.

                    2
Several months later, the parties executed a second agreement to
sell the dwelling for the same price, contingent upon the Mians'
obtaining similar financing. However, the Mians were unable to
secure bank financing for more than $1.3 million. Thereafter, the par-
ties agreed to structure the transaction so that the Chois would receive
the proceeds of the $1.3 million bank loan. The parties also agreed
that the Chois would accept $2.2 million of the purchase price in the
form of seller-financed notes. Finally, the Mians gave a $70,000 note
to the realtor, representing their share of the commission.

Within three months after the sale, the Mians defaulted on all of
their obligations related to the purchase. In order to prevent the insti-
tution of foreclosure proceedings, the Chois voluntarily assumed
responsibility for the Mians' mortgage loan payments. The Chois also
paid the realtor in order to avoid a judgment lien on the property. In
August 1992, the Mians filed a voluntary bankruptcy petition.

The Chois brought this adversary action, asserting that the obliga-
tions of the Mians associated with the purchase of the dwelling should
not be discharged because the financial information statement was a
materially false, written statement concerning the Mians' financial
condition made with the intent to deceive and upon which the Chois
reasonably relied when deciding to loan the money. See 11 U.S.C.A.
§ 523(a)(2)(B). At the close of the Chois' case, the bankruptcy court
granted the Mians' motion for judgment as a matter of law, finding
that although the Mians had intentionally and falsely represented in
writing that their annual income was $1.3 million, the Chois could not
have reasonably relied on the representation. See Bankr. R. 7052
(applying Federal Rule of Civil Procedure 52 to adversary proceed-
ings). The court reasoned that the data contained in the financial
information statement was insufficient to support the decision to loan
the Mians $2.2 million and that the Mians' inability to obtain financ-
ing should have alerted the Chois that the statement was inaccurate.
Accordingly, it concluded that the Mians' indebtedness to the Chois
should be discharged in bankruptcy. The district court affirmed.

II.

The Chois argue that the bankruptcy court improperly concluded
that the Mians' liability was not excepted from discharge by 11

                     3
U.S.C.A. § 523(a)(2)(B) because it erroneously found that the Chois
unreasonably relied upon the financial information statement pro-
vided by the Mians. Because the determination of whether reliance is
reasonable under 11 U.S.C.A. § 523(a)(2)(B) is factual in nature, we
review it for clear error. See Insurance Co. of N. Am. v. Cohn (In re
Cohn), 54 F.3d 1108, 1118 (3d Cir. 1995). Thus, even if we would
decide that the Chois reasonably relied on the information provided
by the Mians if we were evaluating the evidence as the trier of fact,
we are bound by the findings of the bankruptcy court if supported by
the record viewed in its entirety. See Anderson v. City of Bessemer
City, N.C., 470 U.S. 564, 573-74 (1985). Based upon our review of
the record as a whole, we cannot say that the bankruptcy court clearly
erred in concluding that the Chois could not have reasonably relied
on the financial information statement. Accordingly, we affirm the
judgment of the district court affirming the decision of the bankruptcy
court.

AFFIRMED

                    4